United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3021
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Troy Allen Walton

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: March 14, 2022
                               Filed: June 8, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       A grand jury indicted Walton on seven counts of possession with intent to
distribute various quantities of actual methamphetamine, cocaine, cocaine base,
heroin, and fentanyl, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(B) &
(b)(1)(C). The charges stemmed from two traffic stops that resulted in the discovery
of 73 plastic baggies with individually packaged drugs along with additional drugs
and large amounts of replica currency.

        At trial, U.S. Drug Enforcement Administration Special Agent Gregg Fox
testified that one gram of actual meth each day is considered heavy use, and a heavy
user can maintain that use for approximately 10 days before his body will crash.
Special Agent Fox also testified that several baggies of personal use quantities of
drugs can be consistent with distribution. In contrast, Walton testified that he
typically used seven grams of methamphetamine each day, and that all the drugs
seized were intended for his personal use. The jury convicted Walton of seven
lesser-included counts of possession of a controlled substance, in violation of 21
U.S.C. § 844(a).

       When calculating Walton’s sentencing guidelines, the district court 1 applied
a 2-level enhancement under U.S.S.G. § 3C1.1 for obstruction of justice. The court
found Walton committed perjury when he testified the drugs were intended for
personal use. This finding is supported by the trial testimony and a cooperating
witness who testified at the sentencing hearing that he purchased cocaine, crack,
heroin, and methamphetamine from Walton almost daily from 2017 until July 23,
2020. The witness gave specifics about amounts and types of drugs he purchased,
the locations of the transactions, and how he paid for the drugs.

      With the enhancement, Walton’s resulting guidelines range was 24 to 30
months. The district court granted the government’s motion for an upward departure
or an upward variance, finding Walton’s criminal history was underrepresented.
Walton was sentenced to a total term of imprisonment of 36 months, followed by
one year of supervised release.




      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                      -2-
       On appeal, Walton challenges application of the 2-level enhancement under
§ 3C1.1. We review a district court’s obstruction of justice finding and application
of § 3C1.1 for clear error. United States v. Ruelas-Carbajal, 933 F.3d 928, 930-31
(8th Cir. 2019). Under § 3C1.1, a 2-level enhancement is appropriate where the
defendant “willfully obstructed or impeded, or attempted to obstruct or impede, the
administration of justice with respect to the investigation, prosecution, or sentencing
of the instant offense of conviction.” Perjury is included as an example of one type
of conduct to which the enhancement applies. See § 3C1.1, comment. n.4(B).

       It is well-settled that “an acquittal ‘does not prevent the sentencing court from
considering conduct underlying the acquitted charge, so long as that conduct has
been proved by a preponderance of the evidence.’” Ruelas-Carbajal, 933 F.3d at
930 (quoting United States v. Watts, 519 U.S. 148, 157 (1997) (per curiam)). The
district court did not clearly err in finding the government had proven by a
preponderance of the evidence that Walton obstructed justice by committing perjury,
as that finding is supported by the testimony of Special Agent Fox and the
cooperating witness. The judgment of the district court is affirmed.
                          ______________________________




                                          -3-